                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,
    Plaintiff,

vs.                                            Case No.: 3:18cv441/MCR/MJF

OFFICER WHITEHEAD, et al.,
     Defendants.
_________________________________/
                                    ORDER
      This cause is before the Court on consideration of the Chief Magistrate Judge’s

Report and Recommendation dated January 3, 2019 (ECF No. 33). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No timely objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
                                                                             Page 2 of 2

       2.     Plaintiff’s “Declaration for Entry of Default” (ECF No. 32), “Motion for

Default Judgment” (ECF No. 35), and “Declaration for Entry of Default” (ECF No.

36) are DENIED.

       3.     This case is recommitted to the Magistrate Judge Michael J. Frank for

further proceedings on Plaintiff’s claims.

       DONE AND ORDERED this 6th day of February 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv441/MCR/EMT
